227-/5"
                               ELECTRONIC RECORD




COA#       02-13-00526-CR                        OFFENSE:        22.021


           Quentin Washington v. The State
STYLE:     cjfTexas                              COUNTY:         Denton

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    211th District Court



DATE: 02/05/2015                  Publish: NO    TC CASE #:      F-2012-2475-C




                        IN THE COURT OF CRIMINAL APPEALS


         Quentin Washington v. The State of
STYLE:   Texas                                        CCA#:
                                                                      2&7-/T
          PRO SB                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date.     0t//7/jtoir                                 SIGNED:                           PC:

JUDGE:           <0s[ LfaAsi^—*                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD